Citation Nr: 1133356	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

By the aforementioned rating decision, the RO appears to have reopened the claim for service connection for PTSD by itself. Regardless, this is a determination solely for the Board to make on appeal. The Board must determine whether to reopen the claim, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In July 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. Also, at the hearing, additional evidence was received consisting of a portion of the Veteran's military unit history book, along with a waiver of the RO initial consideration of this evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

Presently, the Board reopens the Veteran's claim. As to the underlying claim on the merits, this is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC),                    in Washington, DC. VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1. Through a July 2004 rating decision, the RO denied the Veteran's original claim for service connection for PTSD. 

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1. The July 2004 RO rating decision which denied service connection for PTSD became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R.                     §§ 3.104(a), 20.200, 20.201 (2010).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for PTSD, the Board is granting the petition to reopen, and remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993).         See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Legal Criteria to Establish Service Connection for PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Petition to Reopen

Regarding the petition to reopen on its merits, a July 2004 RO rating decision denied the Veteran's original claim for service connection for PTSD, finding that while a VA treatment provider had clinically diagnosed PTSD, there was no verified stressor of record to correlate with a confirmed diagnosis of PTSD. According to the rationale for this decision, the Veteran had failed to respond to an RO inquiry into what exactly were his claimed stressors. Taking from his military history given during various VA medical evaluations, the Veteran had mentioned various stressful incidents from during his service, but none of these had ever been objectively confirmed. Without a verified in-service stressor having been established, the RO denied the Veteran's claim for service connection for PTSD.  As the Veteran did not file a timely Notice of Disagreement (NOD) with this decision, the July 2004 rating decision became final and binding on the merits.         See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).


Having reviewed the newly submitted evidence on hand, the Board has determined that there is now a sufficient basis upon which to reopen the Veteran's claim.            In particular, in May 2007 the Veteran completed and returned to the RO a PTSD stressor questionnaire outlining in some degree of detail several incidents from military service described as alleged stressors. As discussed in the remand section below, at least one of these incidents looks to be amenable to RO measures at independently corroborating the underlying claimed event. Thus, the stressors presented by the Veteran overall provide a reasonable possibility of substantiating his claim. Under the applicable regulation, the Veteran's stressor statement meets the criteria for both "new" and "material" evidence.

The Board further points out that there is now a March 2008 VA treating psychiatrist's letter finding that the Veteran has PTSD "as a direct result of having experienced military related traumatic events." Such evidence tends to help establish another element of the Veteran's claim (beyond that of a verified stressor) of a purported causal linkage between claimed PTSD and a military related stressor. In any event, it is legally sufficient that there is new and material evidence on the subject of a verified stressor of record, since to reopen a previously denied claim,          it is only required that one previously deficient element be substantiated. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new and material evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating element that was basis for prior denial).

Accordingly, evidence that is both "new" and "material" has been received to reopen the Veteran's claim for service connection for PTSD. See 38 U.S.C.A.          § 5108; 38 C.F.R. § 3.156. The Board's decision on this claim on the merits is deferred however, pending completion of the evidentiary development being requested below.   





ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened. 


REMAND

The Board is remanding the underlying claim for service connection for PTSD for de novo (on the merits) consideration and readjudication. Still further case development of the evidence is also required.

The Veteran's May 2007 PTSD stressor questionnaire response (and also corroborated by his hearing testimony) identifies a series of claimed stressful incidents from during military service. As one claimed stressor, he states that in 1988 while at the rifle range at Camp Pendleton he witnessed a helicopter crash, and he and other members of his unit were sent to assist with the rescue and recovery operation. 

Next, he states in that in 1987 during counter-terrorism training a superior officer ordered him to "surrender," tied his hands and feet, and pushed him backwards, prompting the Veteran to sustain a broken coccyx tailbone.               

He further describes an incident in which during a "live fire" operation in September 1986 in the field located in Australia his amphibious assault vehicle (AAV) broke down, and he and the rest of the vehicle's crew were subject to danger for some time due to the live fire exercises being conducted for miles around them.  

The Veteran further indicates that in September or October 1986 while he was stationed at Subic Naval Base in the Republic of the Philippines the perimeter fence was breached by a group of Philippine NPA guerillas and that he helped return fire at this group. According to the Veteran, none of his unit members were injured,   but three NPA members were killed, and the Veteran believed he was responsible for the death of one of these individuals.
Reviewing these stressors in light of the information provided, there is reason to indicate RO measures at independent corroboration of two of the claimed stressors is warranted. Regarding the claimed incident in which the Veteran's AAV broke down amongst live fire exercises, he further states that an official report was made of this incident by a commanding officer. Thus, there is reason to believe that unit history records may include an account of said incident. The stressor involving an attack upon the base at which the Veteran was stationed in the Republic of the Philippines may also be documented. Consequently, the Board believes it would be productive to formulate a request to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to corroborate either of these incidents based on unit historical information.

Following these attempts at independent corroboration of a stressor, provided one such incident is ultimately confirmed, then the Veteran should be scheduled for a VA Compensation and Pension examination to determine whether he indeed has PTSD attributable to a verified stressor. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the U.S. Army and Joint Services Records Research Center and request independent corroboration of the following incidents            the Veteran claims to have witnessed: (1) In September 1986, during a "live fire" exercise conducted by the         13th Marine Assault Unit, Battalion 2 (on board the U.S.S. Tuscaloosa) in a field just outside Freemantle Australia, the Veteran's amphibious assault vehicle broke down in the middle of the training exercise. (Particular emphasis should be made on locating any report of this incident made by a Colonel C.L. Verymilyea.); and       (2) In September or October 1986, while the Veteran was stationed at Subic Naval Base in the Republic of the Philippines the perimeter fence was breached by a group of Philippine NPA guerillas, and three members of this group were killed.

2. The RO/AMC should make a factual finding regarding whether any of the Veteran's claimed stressors have been independently corroborated, and provide a written record of this determination in the claims file.

3. Only if at least one claimed military stressor is independently corroborated, then the RO/AMC should schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The clinical history and all pertinent psychiatric pathology should be discussed in the examination report. The VA examiner should initially determine whether the Veteran currently has PTSD. If so, then the examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD had its onset due to a verified in-service stressor. The VA examiner is reminded that only a stressor which has been independently corroborated (i.e., through a source other than                   the Veteran's lay testimony alone) may be utilized to support a diagnosis of PTSD. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claim for service connection for PTSD in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


